EXAMINER’S AMENDMENT

1.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brett Zirkle on August 5, 2021.

The application has been amended as follows:
In the Claims:
		Claim 14 is amended to read:
	14.	The method of claim 2, wherein the second partition nucleic acid barcode molecule comprises a template switch oligo (TSO) sequence, wherein the reverse transcription reaction comprises use of an enzyme with terminal transferase activity that appends a polynucleotide sequence to a 3’ end of the cDNA molecule, and wherein the TSO sequence is complementary to the polynucleotide sequence. 
 
				
REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance:  The claimed invention is novel and unobvious over the prior art of Nicol et al. (U.S. Patent Pub. No. 2018/0112212, cited on IDS of 4/16/2021) and Robinson et al. (U.S. Patent Pub. No. 2015/0133317), and no additional prior art references were found that teach or suggest 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany an issue fee.  Such admissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Correspondence
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637